Citation Nr: 0812307	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1967 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty 
to assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a service-connected 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2007) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  At the 
September 2007 Board hearing, the veteran asserted that his 
post-traumatic stress disorder (PTSD) symptoms had worsened 
since the most recent November 2005 VA psychiatric 
examination.  Accordingly, remand is required because the 
most recent November 2005 VA examination no longer provides a 
clear picture of the severity of the veteran's service-
connected PTSD.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include any 
medical treatment since October 2005.  
Based on his response, the RO must attempt 
to procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The RO must schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
veteran's PTSD.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such 
as forgetting names, directions or recent 
events); flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  The 
examiner must provide an opinion as to 
whether the veteran's PTSD alone renders 
him unable to obtain or retain employment.  
A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



